Exhibit 10.1
Augme Technologies, Inc.
43 West 24th Street. Suite 11B
New York, NY 10010
www.augme.com






June 8, 2010


VIA EMAIL


Todd E. Wilson
931 Iliff Street
Pacific Palisades, CA 90272


Subject: Membership on the Board of Directors of Augme Technologies, Inc.


Dear Todd:


I am pleased to inform you that yesterday the Board of Directors of Augme
Technologies, Inc. (the “Board”) voted unanimously to approve your appointment
to the Board as an independent director.  As discussed, in addition to your
general duties as a member of the Board, you will make reasonable efforts to
assist business related introductions, financial related matters (such as
corporate finance and structuring), mergers & acquisitions and general corporate
advice


The Board also approved the following compensation package:


o
You will receive a stock option grant of 300,000 unregistered options of common
stock of the Company at an exercise price of $1.00 (which exercise price is not
less than the closing price for Company stock on the date of Board approval of
your appointment to the Board (June 8, 2008)), which options will vest annually
over three (3) years (1/3 per year) with a term of five (5) years, per the terms
and conditions of the Company’s standard stock option agreement (which agreement
includes accelerated (100%) vesting upon a Change in Control of the
Company).  In addition, you will receive a quarterly stock option grant equal to
six-thousand (6,000) options per quarter in which you are a member of the Board
on the last day of the quarter, which options (a) shall have an exercise price
equal to the 20-day trailing average closing price of the stock (from the last
day of the quarter) with respect to the quarter for which the grant relates; and
(b) shall have the same vesting period and term as described above.

 
 

 
 
 

--------------------------------------------------------------------------------

 
In the event of a Transaction that closes while you are a member of the Board or
during the six-month period following your removal from the Board, the Company
shall compensate you in the event of a Transaction that closes while you are a
member of the Board or during the six-month period following your removal from
the Board:


(a)           you will receive a flat fee equal to one percent (1%) of
the Aggregate Consideration of the net receivable by the Company or the
Company's shareholders exclusive of any associated costs or related expenses in
connection with such Transaction (the “Transaction Fee”).  For purposes of the
previous sentence,  (i) "Transaction" shall mean any transaction or related
series or combination of transactions whereby, directly or indirectly, control
of the Company or all or substantially all of the Company's business or assets
is acquired in a sale or exchange of stock, merger, consolidation or other
business combination, sale or exclusive license of assets or similar
transaction(s); and (ii) "Aggregate Consideration" shall mean (a) the amount of
all consideration (whether in the form of cash, securities, or other property)
directly or indirectly received or receivable by the Company or its shareholders
in any Transaction, including any amounts committed by any party to a
Transaction to be paid to the Company after any closing date (provided that the
Transaction Fee shall not be payable unless and until such time as such
committed, conditioned or contingent consideration is actually received by the
Company) plus (b) options, warrants or other securities conferring the option to
invest additional capital by any party to a Transaction (provided that the
Transaction Fee shall not be payable unless and until such time as such options,
warrants or other securities result in consideration actually being received by
the Company), plus (c) without duplication, the total amount of indebtedness
assumed by, repaid, refinanced or otherwise transferred (or any commitment to do
so) in connection with a Transaction; and


(b)           you will receive one-percent (1%) Transaction Fee for your
participation in the realization of the monetization of the Company’s
intellectual property either through: a)  a settlement agreement; b)  license
agreement (except for licenses entered into in the ordinary course of the
Company’s business); or c) asset sale during the period of directorship and
extending six months thereafter.


 
o
You will be entitled to reimbursement for reasonable out of pocket expenses
related to your service for the Board, subject to the terms and conditions of
the Company’s expense reimbursement policies, including the requirement that you
provide an appropriate receipt for each expenditure for which reimbursement is
sought.



* * *












 
 

--------------------------------------------------------------------------------

 




This is an important time in the life of the Company and we hope you chose to
accept this appointment.




Very truly yours,


/s/ Shelly Meyers
Shelly Meyers
Chairwoman of the Board of Directors
Augme Technologies, Inc.






ACCEPTED BY:
 
/s/ Todd E. Wilson
TODD E. WILSON




cc:           Board of Directors, Augme Technologies, Inc.
James Lawson, Esq.
 
 
 

--------------------------------------------------------------------------------

 